COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Clements
Argued at Richmond, Virginia


DEPARTMENT OF MEDICAL ASSISTANCE SERVICES
                                                 OPINION BY
v.   Record No. 0802-02-2               JUDGE JEAN HARRISON CLEMENTS
                                              SEPTEMBER 9, 2003
BEVERLY HEALTHCARE OF FREDERICKSBURG,
 CARRIAGE HILL NURSING HOME,
 HERITAGE HALL–FRONT ROYAL,
 HERITAGE HALL-KING GEORGE,
 LYNN CARE CENTER,
 OAK SPRINGS OF WARRENTON,
 ROSE HILL NURSING HOME AND
 WARRENTON OVERLOOK HEALTH &
 REHABILITATION


          FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                 William H. Ledbetter, Jr., Judge

          Paige S. Fitzgerald, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General;
          Francis S. Ferguson, Deputy Attorney General;
          Siran S. Faulders, Senior Assistant Attorney
          General, on briefs), for appellant.

          Thomas W. McCandlish (Dominic P. Madigan;
          McCandlish Holton, PC, on brief), for
          appellees.


     This appeal arises from an order of the Circuit Court of

Spotsylvania County (circuit court) reversing the ruling of the

Director of the Department of Medical Assistance Services (DMAS)

that, pursuant to 12 VAC 30-90-20(C), the appellees, eight

nursing home facilities in Virginia that disputed DMAS's

calculation of their Medicaid reimbursement payments, were not

entitled, for the years at issue, to reimbursement for their

Medicaid-related expenses under the higher cost ceiling
applicable to Northern Virginia.    In reversing the DMAS

Director's ruling, the circuit court concluded the DMAS

Director's interpretation of 12 VAC 30-90-20(C) was contrary to

the plain meaning of the regulation and was, thus, arbitrary and

capricious.   In that same order, the circuit court also affirmed

the DMAS Director's ruling that four of the appellees were time

barred from challenging their Medicaid reimbursement payments for

five of the years at issue and further held that the appellees

were entitled to recover their attorneys' fees and costs subject

to a statutory cap of $25,000 applicable to the appellees as a

group.   On appeal, DMAS contends the circuit court erred (1) in

concluding the DMAS Director's interpretation of the relevant

Medicaid regulation was arbitrary and capricious and (2) in

awarding attorneys' fees and costs to the appellees.     On

cross-appeal, the appellees contend the circuit court erred (1)

in affirming the DMAS Director's decision that four of the

appellees were time barred from challenging their Medicaid

reimbursement payments for certain years and (2) in ruling the

fees and costs awarded to the appellees were capped at $25,000

for the appellees as a group.    In addition, the appellees seek an

award of appellate attorneys' fees.     For the reasons that follow,

we affirm the circuit court's judgment that the DMAS Director's

interpretation of 12 VAC 30-90-20(C) was arbitrary and

capricious, that the appellees were entitled to attorneys' fees

and costs, and that certain appellees were time barred from
challenging their reimbursement classifications for certain

years.   We reverse the circuit court's judgment that the fees and

costs awarded to the appellees were statutorily capped at $25,000
                                - 2 -
for the appellees as a group and remand this matter to the

circuit court for determination of the appropriate attorneys'

fees and costs.

                              I.       BACKGROUND

     The facts in this case are not in dispute.           At all times

relevant to this appeal, the appellees, Beverly Healthcare of

Fredericksburg, f/k/a Fredericksburg Nursing Home, located in

Spotsylvania County; Carriage Hill Nursing Home, located in

Spotsylvania County; Heritage Hall—Front Royal, located in Warren

County; Heritage Hall—King George, located in King George County;

Lynn Care Center, located in Warren County; Oak Springs of

Warrenton, located in Fauquier County; Rose Hill Nursing Home,

located in Clarke County; and Warrenton Overlook Health &

Rehabilitation, f/k/a Warrenton Overlook Care Center, located in

Fauquier County, were nursing home facilities participating in
                                   1
Virginia's Medicaid program.            As participants in that program,


     1
       The times relevant to this appeal vary by appellee, as
follows:

                   Appellee                         Fiscal Years Ending

Beverly Healthcare of Fredericksburg                     12/31/94
                                                         12/31/95
                                                         12/31/96
Carriage Hill Nursing Home                                6/30/94
                                                          6/30/95
                                                          6/30/96
                                                          6/30/97

Heritage Hall—Front Royal                                12/31/94
                                                         12/31/95
                                                         12/31/96

Heritage Hall—King George                                12/31/94
                                                         12/31/95
                                                         12/31/96

Lynn Care Center                                         12/31/94
                                       - 3 -
the appellees were entitled to reimbursement by the Commonwealth

for their reasonable and necessary operational and capital costs

incurred in providing nursing care and other medical services to

Medicaid recipients.   DMAS is the state agency responsible for

administering Virginia's Medicaid program.

     Under the Virginia Medicaid program, each participating

nursing facility must submit an annual cost report to DMAS

detailing the actual costs incurred by the facility for the care

and services provided to Medicaid patients.    DMAS then reviews

the nursing facility's cost report and issues a "Notice of

Program Reimbursement" to the facility setting forth the costs

that are to be reimbursed to the facility and the costs that are

disallowed under the Medicaid program and identifying any

adjustments in the reimbursement payment amount to reflect DMAS's

determination that it has underreimbursed or overreimbursed the

facility during the cost year under consideration.   If the

nursing facility disagrees with DMAS's reimbursement

determination, the facility may appeal the matter in accordance

with the Administrative Process Act and "the state plan for

medical assistance."   Code § 32.1-325.1(B).


                                                 12/31/95
                                                 12/31/96

Oak Springs of Warrenton                         12/31/94
                                                 12/31/95
                                                 12/31/96

Rose Hill Nursing Home                           12/31/94
                                                 12/31/95
                                                 12/31/96

Warrenton Overlook Health & Rehabilitation        9/30/94
                                                  9/30/95
                                                  9/30/96
                              - 4 -
     To control costs, DMAS has instituted cost ceiling

limitations, or caps, on the reimbursement of certain costs

incurred by nursing facilities in providing service to Medicaid

patients.   A nursing facility will not be reimbursed for costs

that exceed the facility's cap.   To ensure that nursing

facilities operating in different economic environments in

Virginia are reimbursed similarly, DMAS has divided the

Commonwealth into three distinct geographic regions or "peer

groups," each with its own cap:   (1) "the Virginia portion of the

Washington DC-MD-VA Metropolitan Statistical Area (MSA)," (2) the

"Richmond-Petersburg" MSA, and (3) the "rest of the state."     12

VAC 30-90-20(C).   Because the urban area in which they operate is

generally more expensive, nursing facilities in the "Virginia

portion of the Washington DC-MD-VA" MSA (Northern Virginia MSA)

peer group have a higher reimbursement cap than those in the

"rest of the state" peer group.

     To determine, for Medicaid reimbursement purposes, whether a

nursing facility is in one of the MSA peer groups or in the "rest

of the state" peer group, DMAS relies on the list of urban-area

jurisdictions published in a final rule by the Health Care

Financing Administration (HCFA), the federal agency within the

United States Department of Health and Human Services that

administers the Medicare program.     See id.   Generally, a facility

located in a city or county included on HCFA's list of

constituent jurisdictions of the Northern Virginia urban area or

the Richmond-Petersburg urban area is considered a member of that

respective area's corresponding MSA peer group.     See id.

Conversely, a facility located in a jurisdiction not included on
                              - 5 -
HCFA's list of jurisdictions in either the Northern Virginia or

Richmond-Petersburg urban area is considered a member of the

"rest of the state" peer group.    See id.

     In compiling and revising its list of urban areas, HCFA

relies, in turn, on the latest list of MSAs published by the

federal Office of Management and Budget (OMB).   Applying

decennial census data and federal Census Bureau population

estimates to various standards, OMB designates certain geographic

areas of the country as MSAs.    The boundaries of each MSA reflect

OMB's judgment that, for statistical purposes, the jurisdictions
                                                                  2
located within those boundaries constitute metropolitan areas.
OMB periodically revises its MSA designations to reflect changing

populations and economic conditions, adding new jurisdictions

that, based on the most current data and standards, qualify as

metropolitan areas or removing jurisdictions that no longer

qualify.    When HCFA updates Medicare payment rates, it adopts

OMB's latest revised MSA designations, which remain in effect

until new MSA designations are adopted by HCFA and published in a

final rule.

     2
         As OMB explains,

                 OMB establishes and maintains the
            definitions of the [metropolitan areas]
            solely for statistical purposes. In
            periodically reviewing and revising the
            [metropolitan areas], OMB does not take into
            account or attempt to anticipate any
            nonstatistical uses that may be made of the
            definitions, nor will OMB modify the
            definitions to meet the requirements of any
            nonstatistical program.

OMB Bulletin No. 95-04 1 (June 30, 1995).

                                - 6 -
     On June 30, 1993, OMB published an updated list of MSA

designations based on data from the 1990 census.   As reflected in

that list, the Northern Virginia MSA had been expanded to include

the jurisdictions in which each of the appellees was located.

     On September 1, 1993, HCFA published a final rule adopting

OMB's June 30, 1993 revised MSA designations for purposes of




                             - 7 -
Medicare3 reimbursement payments to hospitals, effective October

1, 1993.   See Rules and Regulations, 58 Fed. Reg. 46270

(September 1, 1993).   HCFA explained its adoption of OMB's new

MSA designations for purposes of hospital reimbursement as

follows:

                Under the Medicare prospective payment
           system, different payment rates are
           calculated for hospitals located in rural,
           urban, and large urban areas. For purposes
           of the standardized payment amount, section
           1886(d)(2)(D) of the Social Security Act
           requires that we use Metropolitan Statistical
           Areas (MSAs) as defined by the office of
           Management and Budget (OMB) to determine
           whether hospitals are located in rural, urban
           or large urban areas.

           *       *     *      *      *      *      *

                . . . OMB announced changes [in the MSA
           designations] and we have adopted those
           changes in this final rule. Table 4a of the
           wage index tables in the addendum to this
           final rule lists the MSAs and their member
           counties as set forth in OMB's announcement.

Id. at 46291-92.   As reflected in Table 4a of HCFA's final rule,
the Northern Virginia urban area had been expanded to include the

jurisdictions in which each of the appellees was located:

Spotsylvania County, Warren County, King George County, Fauquier

County, and Clarke County.   Id. at 46386.

     On January 6, 1994, HCFA published a final notice advising

that, because the Omnibus Budget Reconciliation Act of 1993,

enacted by Congress on August 10, 1993, required that there be no

     3
       Medicare is a separate and distinct program from Medicaid.
Medicaid is a state-run welfare program, providing medical
assistance primarily to indigent persons. In contrast, Medicare
is a medical insurance program for the elderly, irrespective of
income, that is administered by the federal government.
Although some of the regulations of the two programs overlap,

                              - 8 -
increases in Medicare cost limits for nursing facilities until

October 1, 1995, the revised MSA designations established by OMB

on June 30, 1993, would not be adopted for purposes of Medicare

reimbursements for nursing facilities until at least October 1,

1995.    See Notices, 59 Fed. Reg. 762-64 (January 6, 1994).   On

October 1, 1997, HCFA published a final notice providing for the

implementation of the revised MSA designations, including the

added Northern Virginia jurisdictions, for purposes of Medicare

reimbursements for nursing facilities, effective that date.    See
Notices 62 Fed. Reg. 51536-38, 51548 (October 1, 1997).

        Concluding HCFA's adoption on September 1, 1993, of OMB's

June 30, 1993 revised MSA designations, for purposes of Medicare

reimbursement for hospitals but not for nursing facilities, did

not require the implementation of the new MSA designations for

purposes of Medicaid reimbursement for Virginia nursing

facilities, DMAS did not include the jurisdictions in which the

appellees were located in the Northern Virginia MSA until October

1, 1997, when HCFA specifically adopted the new MSA designations

for the purpose of Medicare reimbursement for nursing facilities.

Accordingly, prior to October 1, 1997, DMAS calculated the

Medicaid reimbursements for the appellees using a reimbursement

cap applicable to the "rest of the state" peer group, rather than

the higher cap applicable to the Northern Virginia MSA peer

group.

        On September 26, 1996, the appellees wrote to the Director

of DMAS requesting that he issue a case decision implementing the

June 30, 1993 revised MSA designations effective October 1, 1993.


Medicaid has its own set of rules.
                             - 9 -
By letter dated October 4, 1996, the DMAS Director declined to

consider the merits of the appellees' dispute and advised the

appellees that DMAS's decisions regarding reimbursement were

appealable in accordance with the Administrative Process Act.    By

letter dated October 11, 1996, the appellees notified the

Director of DMAS that they were appealing DMAS's failure to

include the appellees in the Northern Virginia MSA peer group for

the prior fiscal years commencing in 1994.   Counsel for the

appellees further noted in that letter, as follows:

               I write in response to your October 4
          letter which declines to issue a case
          decision addressing the DMAS position on the
          Northern Virginia Peer Group issue. Instead
          your letter indicates that this issue should
          be addressed through the DMAS audit and
          appeal process. You take this position
          despite the fact that "[the] organization of
          participating facilities into peer groups
          according to location as a proxy for cost
          variation across state facilities with
          similar operating characteristics" is
          specifically identified in the DMAS appeal
          regulations as a non-appealable issue. See
          Nursing Home Payment System § 3.1.B.2.
               We do not believe that your position on
          this matter is reconcilable with this
          regulation, but to move this matter forward,
          the above facilities are submitting this
          appeal notice with a reservation of all right
          to contest your determination. . . .

          *      *      *      *      *       *       *

               Given your October 4, 1996 letter, we
          trust that DMAS will accept this notice and
          promptly schedule appeal hearings on the
          above facilities and cost years despite the
          fact that the DMAS appeal regulations
          themselves state that issues related to peer
          group designation are not appealable through
          the normal audit and appeal process.

     In response to appellees' notice of appeal, an informal

fact-finding conference was conducted on November 7, 1997, and a

                             - 10 -
decision in DMAS's favor was issued on May 1, 1998.      The

appellees appealed that decision, and a formal hearing was held

on October 26, 1999.   The hearing officer issued a recommendation

on November 10, 2000, in favor of the appellees.       The DMAS

Director rendered a final case decision on April 27, 2001,

rejecting the hearing officer's recommendation.    The Director

ruled (1) that, because HCFA did not implement the new MSA

designations for purposes of nursing facility reimbursement until

October 1, 1997, DMAS had correctly classified the appellees as

being in the "rest of the state" peer group between September 1,

1993, and October 1, 1997, and (2) that four of the appellees

were time barred from appealing their peer group classification

for five of the fiscal years at issue because their appeal

requests were not filed within ninety business days of receipt of

the Notice of Program Reimbursement (NPR) for those years, as

required by 12 VAC 30-90-131, as follows:

         Facility        Fiscal Year Ending      NPR           Appeal

Beverly Healthcare           12/31/94         12/19/95     10/11/96
Rose Hill Nursing Home       12/31/94         12/19/95     10/11/96
Oak Springs                  12/31/94           2/1/96     10/11/96
Warrenton Overlook            9/30/94           8/7/95     10/11/96 4
                              9/30/95          9/30/95     10/11/96.

     Each of the eight appellees filed a separate notice of

appeal with DMAS, indicating its intention to appeal the DMAS

Director's case decision to the circuit court.5    Noting their


     4
       The appellees do not dispute these factual findings by the
DMAS Director.
     5
       Beverly Healthcare of Fredericksburg, which is located in
Spotsylvania County, filed its notice of appeal with DMAS on May
29, 2001. The other seven appellees filed their notices of
appeal on May 30, 1991.
                             - 11 -
compliance with Rules 2A:3(b) and 2A:4(a),6 the appellees filed a

joint petition for appeal with the circuit court on June 26,

2001.       The appellees also subsequently filed a joint request for

an award of their attorneys' fees and costs incurred in

connection with the judicial appeal, in the amount of $62,291.92

(approximately $7,786 for each appellee).7

        After conducting several hearings on the matter, the circuit

court ruled in its final order of March 5, 2002, that (1) the

DMAS Director's decision that, for purposes of Medicaid

reimbursement for the years relevant to this appeal, the

appellees were not members of the Northern Virginia MSA peer

group was contrary to the plain meaning of 12 VAC 30-90-20(C)

and, thus, arbitrary and capricious; (2) the DMAS Director's

decision that four of the appellees were time barred from

appealing their peer group classification for five of the fiscal


        6
            Rule 2A:3(b) provides, in pertinent part, as follows:

                    In the event of multiple appeals in the
               same proceeding, only one record need be
               prepared and it shall be transmitted to the
               clerk of the court named in the first notice
               of appeal filed. If there are multiple
               appeals to different courts from the same
               regulation or case decision, all such
               appeals shall be transferred to and heard by
               the court having jurisdiction that is named
               in the notice of appeal that is the first to
               be filed.

     Rule 2A:4(a) provides, in pertinent part, that, "[w]ithin
30 days after the filing of the notice of appeal, the appellant
shall file his petition for appeal with the clerk of the circuit
court named in the first notice of appeal to be filed."
     7
       Throughout the proceedings in this case, both before DMAS
and the circuit court, the appellees were represented by the

                                  - 12 -
years at issue was correct; and (3) the appellees were entitled

by law to an award of attorneys' fees and costs, in an amount

statutorily capped at $25,000 for the appellees as a group

($3,125 for each appellee), because "the instant case constitutes

a single case for purposes of the $25,000 limit on the award of

fees pursuant to . . . Code § 2.2-4030."

     This appeal and cross-appeal followed.




same counsel and law firm representing them in this appeal.
                             - 13 -
         II.   DMAS'S APPLICATION OF MEDICAID REGULATIONS

                      A.   Standard of Review

     Here, we are asked to review DMAS's interpretation and

application of its own regulations governing Medicaid principles

of reimbursement.

               In reviewing decisions by DMAS, an
          appellate court accords great deference to
          . . . the agency's . . . interpretation of
          the laws applicable to "the reimbursement due
          qualified providers for their reasonable
          costs incurred while delivering health care
          services." This Court will overturn DMAS'[s]
          "interpretations of the statutes and
          regulations governing Medicaid . . .
          principles of reimbursement . . . only . . .
          when found to be arbitrary and capricious."

Beverly Health and Rehab. Servs., Inc. v. Metcalf, 24 Va. App.
584, 592, 484 S.E.2d 156, 160 (1997) (quoting Fralin v.

Kozlowski, 18 Va. App. 697, 701, 447 S.E.2d 238, 241 (1994)).

Additionally, we are required, "in reviewing an agency decision,

. . . to consider . . . the purposes of the basic law under which

the agency acted."   Johnston-Willis, Ltd. v. Kenley, 6 Va. App.

231, 246, 369 S.E.2d 1, 9 (1988).

                      B.   12 VAC 30-90-20(C)

     DMAS contends the circuit court erred in ruling that the

DMAS Director's decision that, for the years relevant to this

appeal, the appellees were in the "rest of the state" peer group,

rather than the Northern Virginia MSA peer group, was arbitrary

and capricious.   In reaching that decision, DMAS maintains, the

circuit court improperly substituted its own independent judgment

for that of DMAS, the agency charged with administering

Virginia's Medicaid program.   DMAS argues that, pursuant to 12

VAC 30-90-20(C), DMAS must look "to the actions" of HCFA in
                               - 14 -
placing a nursing facility in a particular peer group.   "When,

for purposes of reimbursement, HCFA determines that a nursing

facility should be reimbursed based on its placement in a

particular MSA, then DMAS must follow HCFA's actions," DMAS

asserts.   DMAS further asserts that HCFA published a list

incorporating the new MSA designations, including the updated

Northern Virginia MSA, on September 1, 1993; however, that

updated list of MSA designations was "only meant for hospital

reimbursement purposes."   HCFA did not adopt and implement the

updated Northern Virginia MSA for purposes of nursing facility

reimbursement, DMAS argues, until October 1, 1997.   Consequently,

DMAS's argument continues, the jurisdictions in which the

appellees were located were not added to the Northern Virginia

MSA for purposes of Medicaid reimbursement of nursing facilities

until October 1, 1997.   Accordingly, DMAS concludes, the DMAS

Director's determination that the appellees were not members of

the Northern Virginia MSA peer group from September 1, 1993, to

October 1, 1997, was proper and, thus, not arbitrary and

capricious.

     The appellees argue that the DMAS Director, in deciding the

appellees were not members of the Northern Virginia MSA peer

group until October 1, 1997, and, thus, were not entitled to

reimbursement for their Medicaid-related expenses under the

higher cost ceiling applicable to that peer group, disregarded

and misapplied the plain language of 12 VAC 30-90-20(C).     Hence,
the appellees contend, the circuit court correctly concluded that

the DMAS Director's decision was arbitrary and capricious and

properly reversed that decision.
                              - 15 -
     The issue before us, then, is whether the circuit court

erred in holding that the DMAS Director's decision that, for

purposes of Medicaid reimbursement, the appellees were members of

the "rest of the state" peer group from September 1, 1993, to

October 1, 1997, rather than the Northern Virginia MSA peer

group, was arbitrary and capricious.     The resolution of that

issue turns on whether the DMAS Director correctly interpreted

the plain language of the relevant regulation, 12 VAC

30-90-20(C).   See, e.g., Smith v. Liberty Nursing Home, Inc., 31

Va. App. 281, 296-97, 522 S.E.2d 890, 897 (2000) (holding that,

because the DMAS Director "disregarded the plain language" of the

controlling regulation, "he arbitrarily and capriciously

interpreted the regulation").    We hold he did not.

     Regulation 12 VAC 30-90-20(C) provides, in pertinent part,

as follows:

          [I]n determining the ceiling limitation,
          there shall be . . . patient care medians
          established for nursing facilities in the
          [Northern Virginia MSA], the
          Richmond-Petersburg [MSA], and in the rest of
          the state. . . . The [Northern Virginia] MSA
          and the Richmond-Petersburg MSA shall include
          those cities and counties as listed and
          changed from time to time by the Health Care
          Financing Administration (HCFA). A nursing
          facility located in a jurisdiction which HCFA
          adds to or removes from the [Northern
          Virginia] MSA or the Richmond-Petersburg MSA
          shall be placed in its new peer group, for
          purposes of reimbursement, at the beginning
          of its next fiscal year following the
          effective date of HCFA's final rule.

(Emphasis added.)

     As relevant to the instant case, the plain language of the

regulation establishes a clear and direct mandate:     When HCFA,

the federal Medicare agency, indicates in a final rule that it
                                - 16 -
has added a jurisdiction to either the Northern Virginia MSA or

the Richmond-Petersburg MSA, DMAS, the state Medicaid agency,

must add, for Medicaid reimbursement purposes, each participating

nursing facility located in that jurisdiction to the

corresponding MSA peer group "at the beginning of [the

facility's] next fiscal year following the effective date of

HCFA's final rule."   12 VAC 30-90-20(C).     Nothing in the plain

language of the regulation suggests, as DMAS argues, that DMAS's

addition of a facility to an MSA peer group is limited strictly

to when HCFA implements revised MSA designations specifically for

purposes of Medicare reimbursement of nursing facilities, rather

than of other medical facilities.   Indeed, the plain language of

the regulation clearly indicates that DMAS's inclusion of a

facility in a MSA peer group does not depend on any action by

HCFA other than HCFA's mere inclusion of the jurisdiction in

which the facility is located on its list in a final rule of the

revised MSA designations it has adopted.      In formulating its

regulations, DMAS could have provided that nursing facilities

were to be added to peer groups only when HCFA specifically

implemented revised MSA designations for purposes of reimbursing
                                      8
nursing facilities, but it did not.       DMAS is bound by the plain

language of its own regulation.


     8
       DMAS acknowledges, on appeal, that the DMAS Director's
interpretation of 12 VAC 30-90-20(C) results in the following
reading of the regulation:

               A nursing facility located in a
          jurisdiction which HCFA adds to or removes
          from the [Northern Virginia] MSA or the
          Richmond-Petersburg MSA shall be placed in
          its new peer group, for purposes of
                             - 17 -
     Here, on September 1, 1993, HCFA published a final rule

updating Medicare reimbursement payments to hospitals, effective

October 1, 1993.   In that final rule, HCFA specifically adopted

OMB's latest revised MSA designations, which expanded the

Northern Virginia MSA to include the jurisdictions in which each

of the appellees was located.    HCFA also specifically included

each of those jurisdictions in its list in the final rule of the

MSAs it was adopting.   Hence, in accordance with the plain

language of 12 VAC 30-90-20(C), DMAS was required to place the

appellees in the Northern Virginia MSA peer group and reimburse

them using the higher cap applicable to that peer group "at the

beginning of [each facility's respective] next fiscal year

following" October 1, 1993.   Id.   In failing to do so for the
years relevant to this appeal, DMAS did not comply with the clear

and direct mandate of its own regulation.

     This resolution of the issue is buttressed by our

consideration of the underlying purpose of 12 VAC 30-90-20(C).

The regulation was promulgated to establish higher reimbursement

caps for nursing facilities located in metropolitan areas and,

thus, avoid the effect, inherent in a reimbursement system with a

single uniform cap, of penalizing facilities in urban areas

simply because they operate in jurisdictions where costs are

generally higher than those in which their rural counterparts

operate.   On June 30, 1993, OMB announced revised MSA

designations indicating that, based on data from the 1990 census,


           reimbursement, at the beginning of its next
           fiscal year following the effective date of
           HCFA's final rule [changing MSA designations
           for nursing facilities].
                                - 18 -
the jurisdictions in which each of the appellees was located

shared the same statistical characteristics as the other urban

areas in the Northern Virginia MSA and, thus, were to be included

in that MSA.   On September 1, 1993, HCFA adopted those revised

MSA designations in a final rule.   Irrespective of whether HCFA's

final rule governed Medicare reimbursement of hospitals or

nursing facilities, the jurisdictions in which the appellees were

operating were recognized by HCFA as being urban in nature.

Accordingly, in terms of realizing the regulation's underlying

purpose, it is irrelevant whether HCFA recognized a change in the

Northern Virginia MSA in a nursing facility or hospital rule.

The recognition, itself, is what matters.

     We hold, therefore, that the DMAS Director's decision that,

for purposes of Medicaid reimbursement, the appellees were

members of the "rest of the state" peer group from September 1,

1993, to October 1, 1997, rather than the Northern Virginia MSA

peer group, was contrary to the plain meaning of 12 VAC

30-90-20(C).   Accordingly, we affirm the circuit court's judgment

that the DMAS Director's decision was arbitrary and capricious.

                        C.   12 VAC 30-90-131

     The appellees contend the circuit court erred in affirming
                                                                   9
the DMAS Director's decision that, pursuant to 12 VAC 30-90-131,
four of the appellees were time barred from challenging their

Medicaid reimbursement payments for five fiscal years, as

follows:


     9
       Regulation 12 VAC 30-90-131 has subsequently been
repealed. The provisions governing appeals by nursing
facilities of DMAS's adjustments to cost reports are currently
                               - 19 -
     Appellees           Fiscal Year Ending

Beverly Healthcare            12/31/94
Rose Hill Nursing Home        12/31/94
Oak Springs                   12/31/94
Warrenton Overlook             9/30/94
                               9/30/95.

The appellees argue that the DMAS Director's interpretation and

application of 12 VAC 30-90-131 is arbitrary and capricious.    We

disagree.

     In pertinent part, 12 VAC 30-90-131 provided:

            An appeal shall not be heard until the
            following conditions are met:

            *     *       *      *        *   *      *

            3. All first level appeal requests shall be
            filed in writing with the DMAS within 90
            business days following the date of a DMAS
            notice of program reimbursement that
            adjustments have been made to a specific cost
            report.

Thus, as the DMAS Director noted in his final case decision, a

nursing facility "desiring to challenge a [reimbursement] payment

decision made by DMAS must file a written notice of appeal within

90 days of receiving the Notice of . . . Program Reimbursement

. . . that triggers the payment dispute."

     It is undisputed that the Notices of Program Reimbursement

received by the four appellees listed in the table above for the

five fiscal years listed reflected Medicaid reimbursement

payments in accordance with the caps applicable to the "rest of

state" peer group rather than the Northern Virginia MSA peer

group.   It is further unchallenged that, although they disputed

DMAS's failure to adjust their cost reports in the Notices of



set forth in 12 VAC 30-20-540.
                             - 20 -
Program Reimbursement to reflect their inclusion in the Northern

Virginia MSA peer group, the four appellees did not file notices




                             - 21 -
of appeal within ninety business days of receipt of the Notice of

Program Reimbursement for the five years at issue.       Accordingly,

as the circuit court held, the appeals for those four appellees

for the fiscal years listed are time barred under 12 VAC

30-90-131.

     While not disputing that the regulation operates as a

statute of limitations for appeals, the appellees maintain that

DMAS's own actions rendered the filing deadline in 12 VAC

30-90-131 inapplicable in this case.       The appellees argue (1)
                              10
that 12 VAC 30-90-130(B)(2)        prohibited them from challenging

DMAS's failure to place them in the Northern Virginia MSA peer

group because it declared the issue "nonappealable"; (2) that, in

advising the appellees in his letter of October 4, 1996, to use

DMAS's administrative appeals process to raise their concern, the

DMAS Director effectively waived 12 VAC 30-90-131's ninety-day

filing deadline; and (3) that, in "holding such an appeal" for

all the appellees and for all fiscal years, DMAS effectively

sanctioned the timing of the appeal as to all appellees and all

years at issue.   The appellees' arguments are without merit.

     Regulation 12 VAC 30-90-130(B)(2) provided that nursing

facilities "have the right to appeal . . . DMAS'[s]

interpretation and application of state . . . Medicaid . . .

principles of reimbursement in accordance with the Administrative

Process Act."   The regulation also provided that "[t]he

organization of participating [nursing facilities] into peer

groups according to location as a proxy for cost variation across


     10
       Regulation 12 VAC 30-90-130 has subsequently been
repealed.
                             - 22 -
state facilities with similar operating characteristics" is a

nonappealable issue.   Reading these two provisions together, the

DMAS Director held that, while 12 VAC 30-90-130(B)(2) prohibits a

nursing facility from appealing DMAS's "authority granted by

regulation to use MSA grouping as a mechanism in the rate-setting

process," it does not bar a nursing facility from challenging the

correctness of its peer group assignment at the time the Notice

of Program Reimbursement is received.    The DMAS Director's

interpretation of 12 VAC 30-90-130(B)(2) is reasonable.    The

principles of reimbursement are not subject to appeal under 12

VAC 30-90-130(B)(2), but the interpretation and application of

those principles clearly are.    The issue in this case is not

whether DMAS had the authority to organize nursing facilities

into peer groups—a principle of reimbursement—but whether DMAS

properly applied 12 VAC 30-90-20(C) when it assigned the

appellees to the "rest of state" peer group for the years

relevant to this appeal even though they were located in

jurisdictions added to the Northern Virginia MSA by HCFA—an

interpretation and application of a principle of reimbursement.

Accordingly, 12 VAC 30-90-130(B)(2) did not prohibit the

appellees from appealing DMAS's failure to place them in the

Northern Virginia MSA peer group.

     Likewise, the appellees' reliance on the DMAS Director's

letter of October 4, 1996, is misplaced.   In issuing that letter,

the DMAS Director was responding to the appellees' September 26,
1996 letter requesting that he issue a case decision implementing

the updated MSA designations recognized by HCFA, effective

October 1, 1993.   In his response, the DMAS Director neither
                                - 23 -
passed judgment on the timeliness of the appellees' request under

12 VAC 30-90-131 nor extended the time for filing an appeal.    He

merely declined to consider the merits of the appellees' dispute

and advised the appellees that DMAS's decisions regarding

reimbursement were appealable in accordance with the

Administrative Process Act.   Accordingly, the appellees' reliance

on the Director's letter as a waiver of the filing deadlines was

at their own peril.

     Furthermore, the fact that DMAS conducted an informal

fact-finding conference in response to appellees' notice of

appeal in no way obviates the requirement that the appellees

timely file their appeal requests with DMAS in accordance with 12

VAC 30-90-131.   Similarly, the fact that all of the appellees'

appeals were addressed at the informal fact-finding conference

does not bar DMAS from subsequently determining the timeliness of

the appeals.   See Westminster-Canterbury of Hampton Rds., Inc. v.
Virginia Beach, 238 Va. 493, 503, 385 S.E.2d 561, 566 (1989)

(holding that the doctrine of estoppel does not apply to the

Commonwealth "when acting in a governmental capacity").

     The appellees also maintain that the time limits imposed by

12 VAC 30-90-131 do not apply in this case because a cost report

"adjustment" has not yet occurred.     The regulation's ninety-day

filing deadline is triggered, appellees assert, only upon receipt

by a nursing facility of notice by DMAS that "adjustments" were

made to the facility's cost report.    In this instance, the

appellees argue,

          no adjustment has been made to the
          [appellees'] cost reports denying their
          inclusion in the Northern Virginia Peer
                              - 24 -
            Group. Since there has been no adjustment
            made to the cost reports for the years under
            appeal pertaining to the issue under appeal,
            the 90-day post-adjustment period
            contemplated by 12 VAC 30-90-131 has not been
            triggered.

     We find the appellees' reading of 12 VAC 30-90-131 too

restrictive.   We believe that, as used in 12 VAC 30-90-131, the

term "adjustments" not only contemplates changes made by DMAS to

a nursing facility's cost report but also DMAS's failure to make

required changes to a facility's cost report in the Notice of

Program Reimbursement.   For example, if DMAS underreimbursed a

nursing facility during the fiscal year, it would be absurd to

suggest that DMAS's failure to make any adjustment in the Notice

of Program Reimbursement to correct that underpayment would not

trigger the time limit under 12 VAC 30-90-131 while DMAS's

inclusion of the wrong adjustment amount in the Notice of Program

Reimbursement would.   Both are improper "adjustments" under 12

VAC 30-90-131 and both would trigger the regulation's filing

deadline.

     Here, the appellees disputed DMAS's failure to adjust their

cost reports to reflect their inclusion in the Northern Virginia

MSA peer group in accordance with HCFA's recognition that the

jurisdictions in which they were located were a part of the

Northern Virginia MSA.   Hence, the appellees' receipt of the

Notices of Program Reimbursement in which DMAS failed to make the

disputed peer-group adjustment to their cost reports triggered
the filing deadline set forth in 12 VAC 30-90-131.

     For these reasons, we affirm the circuit court's judgment

that the DMAS Director correctly determined that, pursuant to 12

                               - 25 -
VAC 30-90-131, four of the appellees were time barred from

challenging their Medicaid reimbursement payments for five of the

fiscal years at issue, as noted above.

                 III.    ATTORNEYS' FEES AND COSTS

                        A.   Standard of Review

     Here, we are asked to review the circuit court's

interpretation and application of Code § 2.2-4030.     Accordingly,

we review the circuit court's judgment de novo.      See Sink v.

Commonwealth, 28 Va. App. 655, 658, 507 S.E.2d 670, 671 (1998)
(noting that, "[a]lthough the trial court's findings of

historical fact are binding on appeal unless plainly wrong, we

review the trial court's statutory interpretations and legal

conclusions de novo").

          B.   Appellees' Entitlement to Fees and Costs

     DMAS contends the circuit court erred in awarding attorneys'

fees and costs to the appellees.     Specifically, DMAS argues the

circuit court erred in rejecting DMAS's argument that its

position was "substantially justified."     We disagree.

     The Administrative Process Act generally requires that,

absent special circumstances, a party bringing a civil case under

the Act who is successful on the merits in challenging

unjustified agency action be awarded attorneys' fees and costs:

          In any civil case brought under Article 5
          (§ 2.2-4025 et seq.) of this chapter or
          §§ 2.2-4002, 2.2-4006, 2.2-4011, or
          § 2.2-4018, in which any person contests any
          agency action, such person shall be entitled
          to recover from that agency . . . reasonable
          costs and attorneys' fees if such person
          substantially prevails on the merits of the
          case and the agency's position is not
          substantially justified, unless special
          circumstances would make an award unjust.
                                - 26 -
             The award of attorneys' fees shall not exceed
             $25,000.

Code § 2.2-4030(A) (formerly Code § 9-6.14:21(A)).    Thus, the

appellees are entitled to recover their reasonable costs and fees

if (1) they substantially prevailed on the merits of the case,

(2) the agency's position is not substantially justified, and (3)

there are no special circumstances that would make an award

unjust.   We conclude, as did the circuit court, that all three

conditions are satisfied in this matter for each of the

appellees.

     Firstly, we have previously determined that the appellees

substantially prevailed on the merits of the case.    Secondly, we

have also previously determined that the DMAS Director's ruling

that the appellees were not members of the Northern Virginia MSA

peer group for the years relevant to this appeal was contrary to

the plain meaning of the applicable regulation and, thus,

arbitrary and capricious.     Having determined that DMAS

misinterpreted and misapplied the plain meaning of the relevant

regulation, we cannot say, as a matter of law, that DMAS's

position in this case was "substantially justified."    DMAS offers

no authority that persuades us otherwise.     Thirdly, as the

circuit court found, there are no special circumstances that

would render an award of fees and costs unjust.

     Accordingly, the circuit court did not err in ruling the

appellees were entitled to recovery of their attorneys' fees and
costs for the proceedings in the circuit court, and we affirm

that ruling.

                      C.   Limit on Fees and Costs

                                 - 27 -
     The appellees contend the circuit court erred in ruling the

attorneys' fees and costs awarded to the appellees were capped at

$25,000 for the appellees as a group.       Specifically, the

appellees argue the circuit court (1) failed to recognize that

the $25,000 statutory cap is a limit on attorneys' fees only and

(2) improperly applied the $25,000 statutory cap on attorneys'

fees to the appellees as a group, rather than individually.       We

agree with both of the appellees' arguments.

                              1.    Costs

     It is well established that,

            [w]hile in the construction of statutes the
            constant endeavor of the courts is to
            ascertain and give effect to the intention of
            the legislature, that intention must be
            gathered from the words used, unless a
            literal construction would involve a manifest
            absurdity. Where the legislature has used
            words of a plain and definite import the
            courts cannot put upon them a construction
            which amounts to holding the legislature did
            not mean what it has actually expressed.

Floyd, Trustee v. Harding & als., 69 Va. (28 Gratt.) 401, 405
(1877).

     By its own terms, Code § 2.2-4030(A) plainly distinguishes

between "attorneys' fees" and "costs."      The first sentence of the

statute provides that a qualified party "shall be entitled to

recover . . . reasonable costs and attorneys' fees."       Code

§ 2.2-4030(A) (emphasis added).     The next sentence of the statute

provides that the "award of attorneys' fees shall not exceed

$25,000."   Id. (emphasis added).    Absent from the statute is any

language limiting the recovery of costs.      Accordingly, the

$25,000 cap applies only to attorneys' fees and the circuit court

erred in also applying the cap in its final order of March 5,
                               - 28 -
2002, to the appellees' costs.   See City of Hopewell v. County of

Prince George, 239 Va. 287, 294, 389 S.E.2d 685, 689 (1990)

(observing that, "[w]hen the legislature uses two different terms

in the same act, it is presumed to mean two different things").

                       2.   Attorneys' Fees

     Following the issuance of the DMAS Director's final case

decision on April 27, 2001, each of the eight appellees timely

filed a separate notice of appeal with DMAS, indicating its

intention to appeal the Director's decision to the circuit court.

Noting their compliance with Rules 2A:3(b) and 2A:4(a), the

appellees then timely filed a joint petition for appeal with the

circuit court.

     In support of their contention that the circuit court

misapplied the $25,000 limit on attorneys' fees to them as a

group, the appellees submit that, because each individual

appellee independently filed its own notice of appeal with DMAS,

the proceeding in the circuit court involved eight separate

appeals, which were then consolidated into a single proceeding in

compliance with Rules 2A:3(b) and 2A:4(a).    Thus, the appellees

argue, each appellee effectively brought its own separate civil

case under the Administrative Process Act.    Accordingly, the

appellees conclude, Code § 2.2-4030(A)'s $25,000 limit on the

recovery of attorneys' fees should apply separately to each

appellee.

     DMAS argues to the contrary that, because there was

literally only one case before the circuit court, "with one

central issue common to each party," and only one agency case

decision from which the appellees appealed, the circuit court
                              - 29 -
correctly decided that "the instant case constitutes a single

civil case" under Code § 2.2-4030(A) and properly limited the

appellees' overall award of attorneys' fees to $25,000.     Adoption

of the appellees' interpretation of Code § 2.2-4030(A), DMAS

argues, would violate the plain language of the statute and lead

to absurd results if, for example, there were a hundred nursing

facilities involved in a case like this.

     The issue before us, then, is whether, for purposes of Code

§ 2.2-4030(A)'s $25,000 limit on the award of attorneys' fees,

the appellees' appeals to the circuit court of the DMAS

Director's case decision constitute a single case or eight

separate cases in the circuit court.     Settled principles of

statutory construction guide us in the resolution of this issue.

     In interpreting a statute, we "assume that 'the legislature

chose, with care, the words it used when it enacted the relevant

statute, and we are bound by those words as we interpret the

statute.'"    City of Virginia Beach v. ESG Enters., Inc., 243 Va.
149, 153, 413 S.E.2d 642, 644 (1992) (quoting Barr v. Town and

Country Props., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990)).

Additionally,

             we examine [the] statute in its entirety,
             rather than by isolating particular words or
             phrases. When the language in a statute is
             clear and unambiguous, we are bound by the
             plain meaning of that language. We must
             determine the General Assembly's intent from
             the words appearing in the statute, unless a
             literal construction of the statute would
             yield an absurd result.

Cummings v. Fulghum, 261 Va. 73, 77, 540 S.E.2d 494, 496 (2001)

(citations omitted).    "However, when statutory construction is

required, we construe a statute to promote the end for which it
                                - 30 -
was enacted, if such an interpretation can reasonably be made

from the language used."   Mayhew v. Commonwealth, 20 Va. App.

484, 489, 458 S.E.2d 305, 307 (1995).    "Thus, a statute should be

read to give reasonable effect to the words used 'and to promote

the ability of the enactment to remedy the mischief at which it

is directed.'"   Id. (quoting Jones v. Conwell, 227 Va. 176, 181,

314 S.E.2d 61, 64 (1984)).   "Generally, the words and phrases

used in a statute should be given their ordinary and usually

accepted meaning unless a different intention is fairly

manifest."   Woolfolk v. Commonwealth, 18 Va. App. 840, 847, 447
S.E.2d 530, 534 (1994).

     Applying these principles to the language of Code

§ 2.2-4030(A) relevant to this issue, we conclude, mindful of the

legislative goal promoted by the statute, that the construction

urged by the appellees is the proper interpretation of the

statute.   The "mischief" at which Code § 2.2-4030(A) is directed

is the unjustified action of an agency.   The statute clearly

expresses the legislature's intent to allow a party that

successfully challenges the agency's action to recover its

attorneys' fees, up to $25,000.   In permitting "any person" in

"any civil case" to recover fees up to the stated limit, we

believe the legislature intended in a case like this, where each

appellee independently filed with DMAS its own notice of appeal,

which was then consolidated with the other appellees' appeals in

accordance with the Rules of the Supreme Court into a single

proceeding in the circuit court, that each of the notices of

appeal independently filed by the appellees represented the

commencement of a separate civil case.    Each case, although
                              - 31 -
related to the other appellees' cases, presented its own issues

with regard to the jurisdiction and fiscal years involved and the

timeliness of the filings in that case.       The consolidation of

those cases, while it combined the cases for purposes of review

by the circuit court, did not alter the nature of the individual

cases brought by the appellees.

     We conclude, therefore, that Code § 2.2-4030(A)'s $25,000

limit on the recovery of attorneys' fees applies separately to

each appellee, rather than to the appellees as a group.

Accordingly, we reverse the circuit court's judgment and remand

this matter to the circuit court for determination and award of

the appropriate attorneys' fees and costs due the appellees for

services rendered on their behalf in the circuit court, as well

as for this appeal.

                           IV.   CONCLUSION

     In summary, we affirm the circuit court's judgment that the

DMAS Director's interpretation of 12 VAC 30-90-20(C) was

arbitrary and capricious, that the appellees were entitled to

attorneys' fees and costs, and that four of the appellees were

time barred from challenging their peer group reimbursement

classifications for five of the fiscal years relevant to this

appeal.    We also reverse the circuit court's judgment that the

fees and costs awarded to the appellees were statutorily capped

at $25,000 for the appellees as a group and remand this case to

the circuit court for further proceedings consistent with this
opinion.

                                                  Affirmed in part,
                                                  reversed in part,
                                                  and remanded.
                                 - 32 -
- 33 -